DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-9 are pending in the application and examined on the merits

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (U.S. Patent No. 9,844,570) in view of Ichim (WO2008/036374; IDS Reference AQ filed on 04/28/2020) and How et al. (2015. J Trauma Acute Care Surg; 79: 592-601; published on October 1, 2015)
	Regarding claims 1, 3, 8 and 9, Yoshida et al. teaches a method of treatment for myocardial infarction via administering to a subject pluripotent stem cells which are positive for cell markers CD105 and SSEA-3 which are isolated from mesenchymal tissue or cultured mesenchymal cells (Claim 1).
	However Yoshida et al. does not teach that the SSEA-3+ cells are utilized to treat or alleviate ischemia reperfusion induced lung injury wherein the lung injury is caused by a blocking of blood flow and treated via stem cell engraftment into the lung.
	Ichim teaches that SSEA-3+ stem cells (i.e. pluripotent stem cells) which are obtained from adipose tissue, bone marrow, dermis, and cord blood (i.e. mesenchymal tissue) are utilized to treat reperfusion injury and various lung diseases (i.e. ischemia reperfusion lung injury) (para. 0032, 0043, 0045, claim 4, 7, 14, 18).

	It would have been obvious to one of ordinary skill in the art to apply the cells and method of Yoshida et al. in a method of treating ischemia reperfusion induced lung injury as taught by Ichim and How et al. with a reasonable expectation of success. An artisan would be motivated to utilize the pluripotent SSEA-3+ cells in treating ischemia-reperfusion induced lung injury as pluripotent stem cells have been shown to alleviate mesenteric ischemia-reperfusion which causes acute lung injury as they possess immunomodulatory capabilities and inflammation is the leading mechanism of ischemic tissue damage (How et al.; p. 593; Ichim para. 0032, 0043, 0045, claim 4, 7, 14, 18). Thus one would substitute known stem cell equivalents for the same purpose of treating or alleviating ischemia-reperfusion injuries in the lungs. Furthermore, one would be motivated to have cells which engraft into the lung tissue as it is a known mechanism of treating ischemia-reperfusion injuries ( How et al., Abstract, p. 594)
	Regarding claim 2, Yoshida et al. teaches that said pluripotent stem cells positive for SSEA-3 have been concentrated by external stress stimulation (Claim 2).
	Regarding claims 4-6, Yoshida et al. teaches that said cells are CD34-negative, CD117-negative, CD146-negative, CD271-negative, NG2-negative, vWF-negative, Sox10-negative, Snail-negative, Slug-negative, Tyrp1-negative and Dct-negative  (Claims 4-6).

	The invention as a whole would have been obvious to one of ordinary skill in the art. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1 and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of copending Application No. 16/314,471 in view of How et al. (2015. J Trauma Acute Care Surg; 79: 592-601; published on October 1, 2015)
Both the instant application and application ‘471 are drawn to methods of treatment wherein pluripotent SSEA-3+ stem cells having the following characteristics: (i)    having low or no telomerase activity, (ii)    capable of differentiating into any of tridermic cells; (iii)    showing no neoplastic proliferation; and (iv)    having self-renewal capacities and SSEA-3+ are administered to a subject after being isolated from mesenchymal tissue from a body or cell culture. However, ‘471 does not teach that the pluripotent stem cells are utilized for the alleviation and/or treatment of ischemia-reperfusion induced lung injury.
How et al. teaches induced pluripotent stem cells alleviating acute lung injury induced by mesenteric ischemia-reperfusion (i.e. ischemia-reperfusion induced lung injury) (Abstract). The cells engrafted into the lungs after being intravenously administered (p. 596). How et al. further teaches that iPSCs have multilineage differentiation potential and can serve as an accessible resource for stem cell based treatments. These cells can repair acute myocardial infarction, reduce the severity of cerebral ischemic injury, and promote locomotor function recovery following spinal cord injury, all of which are due to the regenerative capabilities of iPSCs. (p. 592). iPSCs also possess immunomodulatory capabilities and inflammation is the leading mechanism of ischemic tissue damage (p. 593).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 and 19 of copending Application No. 16/321,203 in view of How et al. (2015. J Trauma Acute Care Surg; 79: 592-601; published on October 1, 2015) 
Both applications are drawn to methods of treatment wherein pluripotent SSEA-3+ stem cells having the following characteristics: (i)  having low or no telomerase activity, (ii)    capable of differentiating into any of tridermic cells; (iii)    showing no neoplastic proliferation; and (iv)    having self-renewal capacities and SSEA-3+ are administered to a subject after being isolated from mesenchymal tissue from a body or cell culture.
How et al. teaches induced pluripotent stem cells alleviating acute lung injury induced by mesenteric ischemia-reperfusion (i.e. ischemia-reperfusion induced lung injury) (Abstract). The cells engrafted into the lungs after being intravenously administered (p. 596). How et al. further teaches that iPSCs have multilineage differentiation potential and can serve as an accessible resource for stem cell based treatments. These cells can repair acute myocardial infarction, reduce the severity of cerebral ischemic injury, and promote locomotor function recovery following spinal cord injury, all of which are due to the regenerative capabilities of iPSCs. (p. 592). iPSCs also possess immunomodulatory capabilities and inflammation is the leading mechanism of ischemic tissue damage (p. 593).
It would have been obvious to utilize the method of administering SSEA-3+ pluripotent stem cells recited in Application ‘203 for the purpose of alleviating ischemia-reperfusion induced lung injury as claimed in the instant application as it is a process known in the art evidenced by How et al.


Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 16/756,682 in view of How et al. (2015. J Trauma Acute Care Surg; 79: 592-601; published on October 1, 2015)
The instant application recites a method which utilizes the cell preparation of ‘682 for a method of treatment wherein pluripotent SSEA-3+ stem cells having the following characteristics: (i)    having low or no telomerase activity, (ii)    capable of differentiating into any of tridermic cells; (iii)    showing no neoplastic proliferation; and (iv)    having self-renewal capacities and SSEA-3+ are administered to a subject after being isolated from mesenchymal tissue from a body or cell culture. Additionally the same cell marker phenotypes for the cells are claimed. Thus the cell preparation of ‘682 is not patentably distinct from the preparation administered in the method of the instant application.
How et al. teaches induced pluripotent stem cells alleviating acute lung injury induced by mesenteric ischemia-reperfusion (i.e. ischemia-reperfusion induced lung injury) (Abstract). The cells engrafted into the lungs after being intravenously administered (p. 596). How et al. further teaches that iPSCs have multilineage differentiation potential and can serve as an accessible resource for stem cell based treatments. These cells can repair acute myocardial infarction, reduce the severity of cerebral ischemic injury, and promote locomotor function recovery following spinal cord injury, all of which are due to the regenerative capabilities of iPSCs. (p. 592). iPSCs also possess immunomodulatory capabilities and inflammation is the leading mechanism of ischemic tissue damage (p. 593).
It would have been obvious to utilize the SSEA-3+ pluripotent stem cells recited in Application ‘682 for the purpose of alleviating ischemia-reperfusion induced lung injury as claimed in the instant application as administering pluripotent stem cells to alleviating ischemia-reperfusion induced lung injury is a process known in the art evidenced by How et al.


Claims 1, 6 and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 7 of copending Application No. 16/624,081 in view of How et al. (2015. J Trauma Acute Care Surg; 79: 592-601; published on October 1, 2015)
Both applications are drawn to methods of treatment wherein pluripotent SSEA-3+ stem cells having the following characteristics: (i)    having low or no telomerase activity, (ii)    capable of differentiating into any of tridermic cells; (iii)    showing no neoplastic proliferation; and (iv)    having self-renewal capacities and SSEA-3+ are administered to a subject after being isolated from mesenchymal tissue from a body or cell culture. Furthermore, the pluripotent stem cells of each application are recited to have the same SSEA-3+ and CD105+ phenotype.
How et al. teaches induced pluripotent stem cells alleviating acute lung injury induced by mesenteric ischemia-reperfusion (i.e. ischemia-reperfusion induced lung injury) (Abstract). The cells engrafted into the lungs after being intravenously administered (p. 596). How et al. further teaches that iPSCs have multilineage differentiation potential and can serve as an accessible resource for stem cell based treatments. These cells can repair acute myocardial infarction, reduce the severity of cerebral ischemic injury, and promote locomotor function recovery following spinal cord injury, all of which are due to the regenerative capabilities of iPSCs. (p. 592). iPSCs also possess immunomodulatory capabilities and inflammation is the leading mechanism of ischemic tissue damage (p. 593).
It would have been obvious to utilize the method of administering SSEA-3+ pluripotent stem cells recited in Application ‘081 for the purpose of alleviating ischemia-reperfusion induced lung injury as claimed in the instant application as it is a process known in the art evidenced by How et al.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 16/624,653 in view of How et al. (2015. J Trauma Acute Care Surg; 79: 592-601; published on October 1, 2015)
The instant application recites a method which utilizes the cell preparation of ‘653 for a method of treatment wherein pluripotent SSEA-3+ stem cells having the following characteristics: (i)    having low or no telomerase activity, (ii)    capable of differentiating into any of tridermic cells; (iii)    showing no neoplastic proliferation; and (iv)    having self-renewal capacities and SSEA-3+ are administered to a subject after being isolated from mesenchymal tissue from a body or cell culture. Additionally the same cell marker phenotypes for the cells are claimed. Thus the cell preparation of ‘653 is not patentably distinct from the preparation administered in the method of the instant application.
How et al. teaches induced pluripotent stem cells alleviating acute lung injury induced by mesenteric ischemia-reperfusion (i.e. ischemia-reperfusion induced lung injury) (Abstract). The cells engrafted into the lungs after being intravenously administered (p. 596). How et al. further teaches that iPSCs have multilineage differentiation potential and can serve as an accessible resource for stem cell based treatments. These cells can repair acute myocardial infarction, reduce the severity of cerebral ischemic injury, and promote locomotor function recovery following spinal cord injury, all of which are due to the regenerative capabilities of iPSCs. (p. 592). iPSCs also possess immunomodulatory capabilities and inflammation is the leading mechanism of ischemic tissue damage (p. 593).
It would have been obvious to utilize the SSEA-3+ pluripotent stem cells recited in Application ‘653 for the purpose of alleviating ischemia-reperfusion induced lung injury as claimed in the instant application as administering pluripotent stem cells to alleviating ischemia-reperfusion induced lung injury is a process known in the art evidenced by How et al.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Both are drawn to methods of treatment wherein pluripotent SSEA-3+ stem cells having the following characteristics: (i)    having low or no telomerase activity, (ii)    capable of differentiating into any of tridermic cells; (iii)    showing no neoplastic proliferation; and (iv)    having self-renewal capacities and SSEA-3+ are administered to a subject after being isolated from mesenchymal tissue from a body or cell culture. Furthermore, the pluripotent stem cells of each application are recited to have the same SSEA-3+ and CD105+ phenotype as well as various other same cell markers recited in the claims.
How et al. teaches induced pluripotent stem cells alleviating acute lung injury induced by mesenteric ischemia-reperfusion (i.e. ischemia-reperfusion induced lung injury) (Abstract). The cells engrafted into the lungs after being intravenously administered (p. 596). How et al. further teaches that iPSCs have multilineage differentiation potential and can serve as an accessible resource for stem cell based treatments. These cells can repair acute myocardial infarction, reduce the severity of cerebral ischemic injury, and promote locomotor function recovery following spinal cord injury, all of which are due to the regenerative capabilities of iPSCs. (p. 592). iPSCs also possess immunomodulatory capabilities and inflammation is the leading mechanism of ischemic tissue damage (p. 593).
It would have been obvious to utilize the method of administering SSEA-3+ pluripotent stem cells recited in Application ‘689 for the purpose of alleviating ischemia-reperfusion induced lung injury as claimed in the instant application as it is a process known in the art evidenced by How et al.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 16/322,781 in view of How et al. (2015. J Trauma Acute Care Surg; 79: 592-601; published on October 1, 2015)

How et al. teaches induced pluripotent stem cells alleviating acute lung injury induced by mesenteric ischemia-reperfusion (i.e. ischemia-reperfusion induced lung injury) (Abstract). The cells engrafted into the lungs after being intravenously administered (p. 596). How et al. further teaches that iPSCs have multilineage differentiation potential and can serve as an accessible resource for stem cell based treatments. These cells can repair acute myocardial infarction, reduce the severity of cerebral ischemic injury, and promote locomotor function recovery following spinal cord injury, all of which are due to the regenerative capabilities of iPSCs. (p. 592). iPSCs also possess immunomodulatory capabilities and inflammation is the leading mechanism of ischemic tissue damage (p. 593).
It would have been obvious to utilize the method of administering SSEA-3+ pluripotent stem cells recited in Application ‘781 for the purpose of alleviating ischemia-reperfusion induced lung injury as claimed in the instant application as it is a process known in the art evidenced by How et al.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA F CONNORS whose telephone number is (571)272-7010.  The examiner can normally be reached on Monday - Friday (8AM-5PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.F.C./Examiner, Art Unit 1632                                                                                                                                                                                                        

/TAEYOON KIM/Primary Examiner, Art Unit 1632